            Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 1 of 18




 1   Jim Davy (Pa. #321631*)
     2362 E. Harold St.
 2   Philadelphia, PA 19125
     Tel: 609-273-5008
 3   Email: jimdavy@gmail.com

 4   *pro hac vice forthcoming

 5   Hannah Weinstein (CSB No. 301666)
     ROTHNER, SEGALL & GREENSTONE
 6   510 South Marengo Ave.
     Pasadena, CA 91101
 7   Tel: (626) 796-7555
     Fax: (626) 577-0124
 8   Email: hweinstein@rsglabor.com

 9   Attorneys for Amicus Curiae Upturn

10

11                               UNITED STATES DISTRICT COURT

12                          NORTHERN DISTRICT OF CALIFORNIA

13                                  SAN FRANCISCO DIVISION

14

15   NEUHTAH OPIOTENNIONE, on behalf of )       Case Number: 3:19-cv-07185-JSC
     herself and others similarly situated, )
16                                          )
                                            )   UPTURN, INC.’S BRIEF AS AMICUS
17                   Plaintiff,             )   CURIAE IN SUPPORT OF PLAINTIFFS’
                                            )   OPPOSITION TO FACEBOOK’S
18           vs.                            )   MOTION TO DISMISS FIRST
                                            )   AMENDED COMPLAINT
19                                          )
     FACEBOOK, INC.,                        )
20                                          )   Date: July 16, 2020
                                            )   Time: 9:00am
21                   Defendant.             )   Judge: Hon. Jacqueline S. Corley
                                            )   Courtroom: E
22                                          )
                                            )
23                                          )
                                            )
24

25

26

27

28

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC
               Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 2 of 18



 1                                                   TABLE OF CONTENTS

 2                                                                                                                                   Page

 3   TABLE OF AUTHORITIES ....................................................................................................... ii

 4   I.       PRELIMINARY STATEMENT ..................................................................................... 1

 5   II.      ARGUMENT ................................................................................................................... 2

 6            A.        By operating an algorithm that withholds financial services ads from
                        people based on their gender and age, Facebook faces liability arising
 7                      from its own conduct — not the content of third-party advertisers. .................... 2

 8            B.        By creating Lookalike Audiences for housing advertisers based on its
                        users’ gender and age, Facebook creates and develops content that
 9                      materially contributes to illegality. ..................................................................... 7

10            C.        Summary dismissal is especially inappropriate because courts routinely
                        withhold Section 230 immunity in civil rights cases. ....................................... 11
11
     III.      CONCLUSION ............................................................................................................. 12
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                                                    i
                Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 3 of 18



 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                     Page

 3   CASES

 4   Airbnb, Inc. et al, v. City and County of San Francisco,
            217 F.Supp.3d 1066 (N.D. Cal. Nov. 8, 2016) ............................................................ 5, 6
 5
     Barnes v. Yahoo!, Inc.,
 6          570 F.3d 1096 (9th Cir. 2009) ................................................................................. 5, 6, 7

 7   Dyroff v. Ultimate Software Grp., Inc.,
            943 F.3d 1093 (9th Cir. 2019) ..................................................................................... 5, 6
 8
     Fair Hous. Council of San Fernando Valley v. Roommates.com, LLC,
 9         521 F.3d 1157 (9th Cir. 2008) .............................................................................. passim

10   Jane Doe v. Internet Brands, Inc.,
           824 F.3d 846 (9th Cir. 2016) .......................................................................................... 6
11
     HomeAway.com v. City of Santa Monica,
12        918 F.3d 676 (9th Cir. 2019) .................................................................................... 6, 11

13   Kimzey v. Yelp! Inc.,
           836 F.3d 1263 (9th Cir. 2016) ........................................................................................ 1
14
     Marshall’s Locksmith v. Google, LLC,
15         925 F.3d 1263 (D.C. Cir. 2019) .................................................................................... 12

16   Nemet Chevrolet v. Consumeraffairs.com, Inc.,
           591 F.3d 250 (4th Cir. 2009) ........................................................................................ 12
17

18   STATUTES & REGULATIONS

19   Cal. Civil Code § 51(b) ..................................................................................................... passim

20   47 U.S.C. § 230 ................................................................................................................. passim

21

22   OTHER AUTHORITIES

23   Facebook, Advertiser Help Center, “Ad Delivery & Optimization.” ......................................... 2

24   Facebook, Advertiser Help Center, “Ads Help - Desktop - Delivery,” Retrieved from The
           Internet Archive. ............................................................................................................. 2
25
     Facebook Business, Advertiser Help, “About Lookalike Audiences.” ...................................... 8
26
     Piotr Sapiezynski, et al., Algorithms that “Don’t See Color”: Comparing Biases in
27           Lookalike and Special Ad Audiences, arXiv:1912.07579 (2019) ................................... 8

28

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                                                     ii
               Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 4 of 18



 1                                              TABLE OF AUTHORITIES
                                                      (continued)
 2                                                                                                                        Page

 3   Muhammad Ali, et al., Discrimination through Optimization: How Facebook’s Ad
          Delivery Can Lead to Biased Outcomes, 3 Proceedings of the ACM on
 4        Human-Computer Interaction No. 199, (Nov. 2019) ...................................................... 3

 5   National Fair Housing Alliance, et al., v. Facebook, Inc., Case No. 18-cv-02689-JGK
            (S.D.N.Y. Mar. 8, 2019) Doc. 67-2 (Settlement Agreement and Release,
 6          Exhibit A – Programmatic Relief). ................................................................................. 4

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                                        iii
             Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 5 of 18



 1   I.     PRELIMINARY STATEMENT 1

 2          Facebook’s Ad Platform, as currently designed and operated, perpetuates discrimination

 3   prohibited by California and D.C. law.

 4          Amicus submits this brief to argue that Plaintiffs have pleaded ample facts to allow this

 5   Court to conclude that Facebook’s Ad Platform is not fully immunized by 47 U.S.C. § 230

 6   (“Section 230”). Section 230 is critical to people’s ability to speak freely on the internet. At the

 7   same time, Section 230 need not — and should not — condone violations of civil rights solely

 8   because an entity is an interactive computer service.

 9          This is not the paradigmatic Section 230 case. At the heart of Section 230 is the principle

10   that internet intermediaries should not absorb liability for unlawful content created entirely by

11   another. “The prototypical service qualifying for [Section 230] immunity is an online messaging

12   board (or bulletin board) on which Internet subscribers post comments and respond to comments

13   posted by others.” Kimzey v. Yelp! Inc., 836 F.3d 1263, 1266 (9th Cir. 2016) (internal quotations

14   omitted).

15          This case is different for two important reasons. First, with respect to Facebook’s ad

16   delivery algorithm, third-party content is almost entirely irrelevant to the unlawful conduct

17   alleged by the Plaintiffs. As a result, this Court should not treat Facebook as the publisher or

18   speaker of third-party content. Second, with respect to Facebook’s Lookalike Audience tool,

19   Facebook itself creates and develops content that materially contributes to violation of state

20   antidiscrimination law. Amicus supports both arguments with empirical research below.

21          This Court can analyze Facebook’s Ad Platform as distinct from its social network,

22   extending Section 230 immunity to certain aspects of Facebook’s operations and not others.

23   Fair Hous. Council v. Roommates.com, LLC, 521 F.3d 1157, 1162 (9th Cir. 2008) (en banc).

24   Were this Court to deny Facebook’s instant Motion to Dismiss, it would not jeopardize

25   Facebook’s broad and well-established immunity to host and moderate user-generated content.

26          Accordingly, Amicus asks the Court to deny Facebook’s Motion to Dismiss.

27   1
      Amicus certifies that no person or entity, other than Amicus’ own staff or its counsel, made a
28   monetary contribution to the preparation or submission of this brief or authored this brief, in
     whole or in part.
     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                   1
             Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 6 of 18



 1   II.    ARGUMENT

 2          A.      By operating an algorithm that withholds financial services ads from people
                    based on their gender and age, Facebook faces liability arising from its own
 3                  conduct — not the content of third-party advertisers.

 4          It is well understood that Facebook provides advertisers with a variety of ways to target

 5   their ads. See generally Doc. 30. What is less well understood is how Facebook plays a central

 6   role, independent from the choices made by advertisers, in deciding which of its users will

 7   ultimately see — and not see — a given ad.

 8          Facebook makes ad delivery decisions using an algorithm that runs billions of automated

 9   “auctions” each day — one each time an ad is displayed — rapidly filling available ad space as

10   users scroll through its site. These auctions are not standard “highest bidder” auctions, decided

11   neutrally on the basis of price. Rather, Facebook seeks to “to show the right content to the right

12   people” by making its own predictions about who “the right people” are for any given ad. 2 These

13   predictions are based on the content of a particular ad, Facebook’s own knowledge of that user’s

14   characteristics and past behavior, the behavior of other users, and whether similar users have

15   interacted with the ads competing in that auction. Facebook does not share with advertisers the

16   reasoning behind its ad delivery decisions.

17          Facebook’s ad delivery decisions lead to significant demographic skews on the basis of

18   gender, age, and other protected factors. Facebook has said as much in its own

19   technical documentation. In explaining the ad delivery process to advertisers, Facebook says
20   that if it detects a pattern of men interacting with a particular ad, it will automatically — and

21   without instruction from or notification to the advertiser — steer that ad toward a higher

22   proportion of other men in the future, to the exclusion of women. 3

23

24

25   2
       Facebook, Advertiser Help Center, “Ad Delivery & Optimization,” https://www.facebook.com/
     business/help/430291176997542.
26
     3
       Facebook, Advertiser Help Center, “Ads Help - Desktop - Delivery,” Retrieved from The
27   Internet Archive, https://web.archive.org/web/20160930124257/https://www.facebook.com/
     business/help/934288416682198?helpref =faq_content. (“if there are more and lower-cost
28   optimization events among men than women, then we’d automatically spend more of your
     budget on the men in the larger target audience . . . .”).
     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                   2
             Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 7 of 18



 1          Amicus has published peer-reviewed empirical research, 4 together with academic

 2   coauthors at Northeastern University and the University of Southern California, 5 that

 3   demonstrates significant bias in Facebook’s ad delivery decisions on the basis of gender, age,

 4   and other protected characteristics. See Doc. 30 at ¶ 70. This bias occurs even when an

 5   advertiser chooses to target their ad towards all gender and age groups.

 6          In one experiment, 6 Amicus examined how Facebook perpetuates gender bias, by

 7   delivering two ads targeted broadly toward all Facebook users over the age of 18 in the United

 8   States. Amicus created one ad focused on bodybuilding and another on cosmetics. Amicus ran

 9   each of these ads at the same time and with the same bidding strategy and budget. Facebook

10   delivered these ads to dramatically gender-skewed audiences: It delivered the ad for

11   bodybuilding to over 75% men on average, while the cosmetics ad was delivered to over 90%

12   women on average.

13

14

15

16

17

18

19
20

21

22

23

24   4
       Muhammad Ali, et al., Discrimination through Optimization: How Facebook’s Ad Delivery
25   Can Lead to Biased Outcomes, 3 Proceedings of the ACM on Human-Computer Interaction No.
     199.
26   5
       In describing this and other research, for ease of readability, this brief will refer to “Amicus’
     research ….” Of course, this work could not have happened without the indispensable
27   contributions of Amicus’ collaborators and co-authors.
     6
28     The examples and images below are adapted from Discrimination through Optimization, supra
     note 4.
     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                3
             Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 8 of 18



 1       Above: Two ads used by Amicus and researchers to test Facebook's ad delivery algorithm.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Delivery pattern showing how Facebook skewed the delivery of neutrally targeted ads by gender.

13

14          Amicus observed skewed delivery immediately upon placing ads, indicating that
15   Facebook is not reacting to user responses in real-time, but rather acting on its own “prebaked”
16   predictions about who “the right people” were for the ads. Again, these delivery patterns reflect
17   Facebook’s independent judgment, not the targeting parameters selected for these ads.
18          In a separate experiment, Amicus and researchers also measured demographic skews in
19   job ads. For example, given neutrally targeted ads, Facebook delivered lumber industry job ads
20   to over 90% men, and janitor ads to 65% women.
21          Facebook itself has acknowledged the potential for discriminatory effects arising from its
22   ad delivery decisions. In a previous settlement with Plaintiffs’ counsel and civil rights
23   organizations, 7 Facebook committed to “engage academics, researchers, civil society experts,
24   and privacy and civil rights/liberties advocates to study the potential for unintended biases in
25

26

27   7
      National Fair Housing Alliance, et al., v. Facebook, Inc., Case No. 18-cv-02689-JGK
28   (S.D.N.Y. Mar. 8, 2019) Doc. 67-2 (Settlement Agreement and Release, Exhibit A -
     Programmatic Relief).
     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                  4
             Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 9 of 18



 1   algorithmic modeling.” 8 However, the company did not commit to any substantive relief. These

 2   issues with Facebook's ad delivery algorithm remain unresolved.

 3          These facts help show why Facebook should not be presumed immune under Section 230

 4   for the design and operation of its ad delivery algorithm. Section 230 confers immunity when a

 5   plaintiff’s claims “inherently require the court to treat [an interactive computer service] as the

 6   publisher or speaker of information provided by another information content provider.” Barnes

 7   v. Yahoo!, Inc., 570 F.3d 1096, 1102 (9th Cir. 2009). Plaintiffs “cannot plead around Section

 8   230 immunity by framing [features and functions, including algorithms] as content.” Dyroff v.

 9   Ultimate Software Group, Inc., 934 F.3d 1093, 1098 (9th Cir. 2019). Facebook relies on this

10   language to argue that its “use of an algorithm to make decisions about which third-party content

11   to show to which user is a protected function under the CDA.” Doc. 35 at 15.

12          However, unlike Dyroff and many similar cases, the ad delivery allegations in this case

13   do not arise from harmful or unlawful third-party content. The claims in Dyroff were based on

14   Ultimate Software’s recommendation of drug related content. Dyroff, 934 F.3d at 1094-95. The

15   Court in Dyroff held that an intermediary does not “[become] an information content provider by

16   facilitating communication . . .” of third-party content “ . . . through content-neutral website

17   functions like group recommendations and post notifications.” Id. at 1097. Here, the third-party

18   content in question is the underlying financial service ads, many of which are not only

19   unobjectionable, but which a Plaintiff explicitly wanted to see. Doc. 30 at 5, ¶ 15.

20          By contrast, Facebook’s ad delivery algorithm is Facebook’s “own conduct,” Airbnb, Inc.

21   et al., v. City and County of San Francisco, 217 F.Supp.3d 1066, 1073 (N.D. Cal. Nov. 8, 2016).

22   Running an ad business that excludes protected groups from accessing all of its accommodations,

23   facilities, advantages, and services is “something the law prohibits” in its own right.

24

25   8
      Id. at 22. (“Facebook will engage academics, researchers, civil society experts, and privacy and
26   civil rights/liberties advocates to study the potential for unintended bias in algorithmic
     modeling. Facebook will share the status of its efforts to investigate and understand this issue in
27   meetings between the Parties provided for in the Agreement, provide the Parties with an
     opportunity to respond and make recommendations, and consider those recommendations and
28   whether to implement any feasible reforms as part of its ongoing commitment to
     nondiscrimination in advertising on its platform.”)
     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                    5
            Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 10 of 18



 1   Roommates.com, 521 F.3d at 1167; see also California Unruh Civil Rights Act, Cal. Civ. Code §

 2   51(b) (“Unruh Act”).

 3          The Ninth Circuit made this distinction in Dyroff, where harmful content was the source

 4   of liability, and HomeAway.com, in which the Ninth Circuit held that the city of Santa Monica

 5   could prohibit vacation rental platforms from facilitating unlicensed vacation rentals. See

 6   Homeaway.com, Inc. v. City of Santa Monica, 918 F.3d 676, 683 (9th Cir. 2019):

 7          We found that HomeAway.com and Airbnb did not meet the second prong of the
            Barnes test because the Santa Monica ordinance did not “proscribe, mandate, or
 8          even discuss the content of the [website] listings” and required only that the
            website’s transactions involve licensed properties. In other words, the vacation
 9          rental platforms did not face liability for the content of their listings; rather
            liability arose from facilitating unlicensed booking transactions.
10

11   Dyroff, 934 F.3d at 1098 (internal citations omitted).

12          Just so here: The laws underlying Plaintiffs’ claims do not “proscribe, mandate, or even

13   discuss the content of the [website] listings.” Id. (quoting Homeaway.com, 918 F.3d at 683).

14   Rather, they only require businesses to provide full and equal accommodations, advantages,

15   facilities, privileges, and services to all people. Cal. Civ. Code § 51(b). In other words,

16   Facebook does not face liability for the content of the advertisements it runs; rather, liability

17   arises from the conduct of discriminatory delivery that Facebook itself causes. Facebook could

18   modify its conduct without having to remove, filter, or edit any third-party content.

19   HomeAway.com, 918 F.3d at 683.

20          Of course, Facebook’s ad delivery algorithm does not operate in complete isolation from

21   third-party advertising content. However, the link between that third-party content and the

22   illegality alleged in this case is tenuous at best. Section 230 “does not provide a general

23   immunity against all claims derived from third-party content.” Jane Doe v. Internet Brands,

24   Inc., 824 F.3d 846, 853 (9th Cir. 2016). Such a broad sweep would “exceed the scope of the

25   immunity provided by Congress.” Id. (citing Roommates.com, 521 F.3d at 1164 n.15).

26   Accordingly, the Ninth Circuit has repeatedly “rejected the use of a ‘but-for’ test that would

27   provide immunity under the CDA solely because a cause of action would not otherwise have

28   accrued but for the third-party content.” HomeAway.com, 918 F.3d at 682; see also Internet

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                   6
            Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 11 of 18



 1   Brands, 824 F.3d 846. Facebook has made a business decision to derive gender and age

 2   stereotypes from third-party content, and uses those stereotypes to segregate its users. The third-

 3   party content is not to blame.

 4          Facebook appears to argue that any time it uses algorithms to analyze or process content,

 5   it necessarily acts as a publisher, and is thus fully immunized by Section 230. However, as

 6   Plaintiffs correctly note in their Opposition Brief, an algorithm is just a “step-by-step procedure

 7   for . . . accomplishing some end.” Doc. 39 at 29 (quoting Merriam-Webster Online). Everything

 8   an interactive computer service does — whether innocuous or abhorrent — is effectuated by

 9   algorithms. An ad delivery business could choose to deliver all financial services ads to male

10   users, completely withholding such ads from women, simply by altering a few characters of

11   computer code. Such conduct should not be afforded immunity merely because it is codified in

12   an algorithm. “To ‘provid[e] immunity every time a website uses data initially obtained from

13   third parties would eviscerate [the statute].’” Barnes, 570 F.3d at 1100 (quoting

14   Roommates.com, 521 F.3d at 1171) (brackets in original).

15          B.      By creating Lookalike Audiences for housing advertisers based on its users’
                    gender and age, Facebook creates and develops content that materially
16                  contributes to illegality.

17          Plaintiffs’ allegations related to Facebook’s Lookalike Audiences tool, see, e.g., Doc. 30

18   at 16-18, provide a second reason Section 230 immunity does not apply. As explained below,

19   Facebook itself creates target audiences for advertisers that are biased on the basis of gender and

20   age. Thus, Facebook itself develops content that materially contributes to violations of state

21   antidiscrimination law.

22          To create a Lookalike Audience, Facebook starts by soliciting from an advertiser a

23   “source audience” of phone numbers, e-mail addresses, or other personal identifiers. Once it has

24   this source list, Facebook takes several steps to create a new, custom-built target audience (the

25   “Lookalike Audience”) for the advertiser. First, Facebook locates user accounts that match the

26   identifiers contained in the source audience. Second, Facebook uses proprietary algorithms and

27   personal data to extract “common qualities” of those users based on their demographics,

28   interests, online behaviors, and other information. (Virtually none of this data is available to the

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                7
            Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 12 of 18



 1   advertiser.) Finally, Facebook creates a targeting list of new users, who were not included in the

 2   source audience but who share common qualities found in the source audience. Facebook

 3   describes this new target audience as comprising people who “are similar to (or ‘look like’)”

 4   people in the source audience. 9 As described in Section II.A, Facebook then delivers ads to

 5   members of this new Lookalike Audience with no additional input or action from the advertiser.

 6          Recent research by Amicus and academics at Northeastern University show that

 7   Facebook will reproduce protected class characteristics of source audiences — including gender

 8   and age — by creating Lookalike Audiences with similar demographic compositions. 10 For

 9   example, in one experiment, Amicus and researchers compiled source audiences based on New

10   York voter records. Each source audience contained 10,000 individuals, with varying fractions

11   of men (0-100%). Amicus and researchers then ran ads to the resulting Lookalike Audiences

12   created by Facebook, and compared demographic results reported by Facebook’s advertiser

13   interface. The results made crystal clear that Facebook reproduced the underlying demographics

14   of the source audiences: The Lookalike Audience derived from a male-only source audience

15   delivered to over 99% men, and female-only source audience delivered to over 97% women. A

16   similar experiment for age groups revealed essentially the same pattern.

17

18

19
20

21

22

23

24

25
     9
26    See Facebook Business, Advertiser Help, “About Lookalike Audiences,” available at
     https://www.facebook.com/business/help/164749007013531 (“ . . . we identify the common
27   qualities of the people in it (ex: demographic information or interests).”)
     10
28     Piotr Sapiezynski, et al., Algorithms that “Don’t See Color”: Comparing Biases in Lookalike
     and Special Ad Audiences, arXiv:1912.07579 (2019).
     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                               8
            Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 13 of 18



 1

 2

 3

 4

 5

 6

 7

 8

 9
       Results showing that source audiences comprised of varying fractions of male users yielded
10                 Lookalike Audiences that deliver to similar fractions of male users.

11

12

13

14

15

16

17

18
     Results showing that source audiences comprised of younger users yielded Lookalike Audiences
19          that deliver to similar fractions of younger users (and vice-versa for older users).

20          These results might seem unsurprising or inconsequential. However, it is important to

21   remember that advertisers often have no knowledge about the people in their source audience.

22   An advertiser’s source audience may contain only phone numbers or opaque identifiers that offer

23   no indication as to demographics. The resulting Lookalike Audience is created by Facebook,

24   which has the sole power to leverage its users’ data to find and reproduce demographic

25   similarities. Facebook chooses each member of the Lookalike Audience, reaching beyond the

26   source audience provided by the advertiser. When a Lookalike Audience happens to be

27   exclusionary or otherwise discriminatory on protected status grounds, it is Facebook — not the

28   advertiser — that develops the exclusionary target audience.

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                              9
            Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 14 of 18



 1          To simulate a “real-world” scenario, Amicus ran employment ads targeted with a version

 2   of the Lookalike Audience tool called Special Ad Audiences. Amicus and researchers created

 3   two Special Ad audiences: one derived from a source audience of randomly generated American

 4   phone numbers (intended as a “baseline audience”) and the other derived from email addresses

 5   with the domain “fb.com” (intended to be a proxy for Facebook employees). Amicus then

 6   delivered the same job ads to each Special Ad audience. The results were telling: The Special

 7   Ad audience based on Facebook employees delivered to 88% men, compared to 54% in the

 8   generic case. Further, the Special Ad audience based on Facebook employees delivered to 48%

 9   men aged between 25-34, compared to 15% for the baseline audience. Finally, 47% of all

10   deliveries to the Special Ad audience of Facebook employees were to users in California,

11   compared to 2% in the baseline audience.

12

13

14

15

16

17

18

19
20

21

22    Results showing a Special Ad Audience created with Facebook email addresses delivered to a
              significantly younger and more male audience than a random sample of users.
23

24          To summarize, Facebook’s Lookalike Audience tool reproduces and can even amplify

25   gender and age biases present in the source audience in ways likely to cause real-world

26   discriminatory effects.

27          Facebook cannot claim Section 230 immunity when its Lookalike Audience tool

28   materially contributes to alleged illegality. Roommates.com, 521 F.3d 1157, at 1167 (9th Cir.

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                           10
            Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 15 of 18



 1   2008). By creating Lookalike Audiences, Facebook has clearly created or developed content —

 2   i.e., the resulting list of users in the target audience. These target audiences can exclude users

 3   from full and equal accommodations, advantages, facilities, privileges, and services because of

 4   their membership in protected classes. Cal. Civ. Code § 51(b).

 5          In Roommates.com, the Ninth Circuit held that Roommates.com was “not entitled to

 6   [Section 230] immunity for the operation of its search system . . . which directs emails to

 7   subscribers according to discriminatory criteria.” Roommates.com, 521 F.3d at 1167 (emphasis

 8   added) (also finding that Roommates “steer[s] users based on the preferences and personal

 9   characteristics that Roommates itself forces subscribers to disclose.”) Id. This was enough to

10   determine that Roommates “developed” content that contributed materially to unlawfulness

11   under the Fair Housing Act. Id. Here, Facebook goes even further than Roomates.com by

12   independently creating demographically skewed audiences that it then uses to exclude protected

13   groups from important economic opportunities.

14          C.      Summary dismissal is especially inappropriate because courts routinely
                    withhold Section 230 immunity in civil rights cases.
15

16          Facebook argues that “courts routinely apply the CDA to dismiss claims at the pleading

17   stage.” Doc. 35 at 12. True enough. But this is not a routine Section 230 case, and “the CDA

18   does not provide internet companies with a one-size-fits-all body of law.” HomeAway.com, 918

19   F.3d 676, at 683.

20          Courts have routinely withheld Section 230 immunity in civil rights cases, and for good

21   reason: Section 230 “was not meant to create a lawless no-man’s-land on the Internet.”

22   Roommates.com, 531 F3d at 1164. The internet’s “vast reach into the lives of millions is exactly

23   why we must be careful not to exceed the scope of the immunity provided by Congress and thus

24   give online businesses an unfair advantage over their real-world counterparts, which must

25   comply with laws of general applicability.” Id.; see also HomeAway.com, 918 F.3d at 683

26   (“allowing internet companies to claim CDA immunity” from a duty that “could have been

27   satisfied without changes in content posted by the website’s users,” “would risk exempting them

28   from most local regulations”).

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                11
            Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 16 of 18



 1          Immunity is an affirmative defense only suitable at the motion to dismiss stage when “the

 2   statute’s barrier to suit is evident from the face of the complaint.” Marshall’s Locksmith v.

 3   Google, LLC, 925 F.3d 1263, 1267 (D.C. Cir. 2019). “Section 230 immunity . . . is generally

 4   accorded effect at the first logical point in the litigation process.” Nemet Chevrolet v.

 5   Consumeraffairs.com, Inc., 591 F.3d 250, 254 (4th Cir. 2009) (emphasis added). Given the

 6   significant questions regarding Facebook's technology and conduct in this case, that logical point

 7   has not yet arrived.

 8          Here, Plaintiffs press civil rights discrimination claims about Facebook’s own conduct

 9   and creation of content. Development of the facts alleged in the operative complaint would

10   involve queries about the design and operation of Facebook’s ad delivery algorithm, and the

11   working of its Lookalike Audience tool, not broad searches of third-party speech on Facebook’s

12   social networking platform. Denying Facebook’s Motion to Dismiss would not place an undue

13   burden on Facebook, and would allow for factual development of clearly sufficient pleadings.

14

15   III.   CONCLUSION

16          More than twenty years ago, the Ninth Circuit observed that the internet was “no longer a

17   fragile new means of communication that could easily be smothered in the cradle by overzealous

18   enforcement of laws and regulations.” Roommates.com, 521 F.3d. at 1164 n.15. Since

19   Roommates.com was decided, the internet has grown to encompass ever greater shares of our

20   lives. Much of it is algorithmically driven. Civil rights laws must apply to Facebook as much as

21   any other business. Section 230 immunity, though broad, must not fully eclipse those laws.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                               12
            Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 17 of 18



 1          Given the significant legal and factual questions still unresolved in this case, this Court

 2   should not grant Facebook’s Motion to Dismiss. In light of those questions, the Plaintiffs’ own

 3   arguments, and the foregoing reasons, Amicus Upturn asks this Court to DENY Defendant

 4   Facebook’s Motion to Dismiss.

 5

 6   Dated: June 26, 2020                  Respectfully submitted,

 7                                         JIM DAVY (pro hac vice forthcoming)

 8                                               /s/ Jim Davy
                                           Jim Davy
 9

10                                         HANNAH WEINSTEIN
                                           ROTHNER, SEGALL & GREENSTONE
11
                                                 /s/ Hannah Weinstein
12                                         Hannah Weinstein

13                                         Attorneys for Amicus Curiae Upturn

14

15                                           ATTESTATION

16          I, Hannah Weinstein, attest that in conformance with Local Rule 5-1(i)(3), concurrence in

17   the filing of this document has been obtained from each of the other Signatories.

18

19                                                 By      /s/ Hannah Weinstein
                                                           Hannah Weinstein
20

21

22

23

24

25

26

27

28

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                               13
            Case 3:19-cv-07185-JSC Document 44-1 Filed 06/26/20 Page 18 of 18



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

 3   United States District Court for the Northern District of California by using the CM/ECF system

 4   on June 26, 2020. I further certify that counsel of record for all parties in this case are registered

 5   CM/ECF users and that service will be accomplished by the CM/ECF system.

 6          I certify under penalty of perjury that the foregoing is true and correct. Executed this

 7   26th day of June, 2020.

 8                                                  /s/Hannah Weinstein
                                                    Hannah Weinstein (CSB No. 301666)
 9                                                  ROTHNER, SEGALL & GREENSTONE
                                                    510 South Marengo Avenue
10                                                  Pasadena, CA 91101
                                                    Telephone: (626) 796-7555
11                                                  Facsimile: (626) 577-0124
                                                    E-mail: hweinstein@rsglabor.com
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     BRIEF OF AMICUS CURIAE UPTURN ISO PLAINTIFFS’ OPPOSITION TO FACEBOOK’S
     MOTION TO DISMISS FIRST AMENDED COMPLAINT – No. 3:19-CV-07185-JSC                                 14
